Citation Nr: 0903218	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-07 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1969.  He is a combat veteran decorated with the Combat 
Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the Winston- 
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned an initial 30 percent rating for PTSD, effective 
June 28, 2004, the date of receipt of the veteran's claim for 
service connection.

In a August 2005 rating decision, the RO increased the 
veteran's evaluation for PTSD to a 50 percent rating, also 
effective June 28, 2004. The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an initial 
rating in excess of 50 percent for PTSD is warranted.  As an 
initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The claims file reflects that the veteran has received 
private medical treatment for his PTSD disability from H. B., 
M. D.; however, the claims file only includes records from 
that physician dated up to March 2005.  Any additional 
records from that physician should be obtained. 

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflect that the 
veteran has received medical treatment in the form of group 
counseling from VA Medical Center or Vet Center in Durham, 
North Carolina; however, the claims file does not include any 
treatment records.  Any additional records from these 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Following an August 2004 VA examination, the physician 
diagnosed the veteran with PTSD with depression and assigned 
a GAF score of 55. 

In July 2004, September 2004, November 2004, and March 2005 
private treatment records, H. B., M. D. diagnosed PTSD and 
assigned a GAF score of 35.  The physician noted symptoms 
including isolation, sleep pattern disturbance due to 
nightmares, concentration impairment, flashbacks, and 
unemployability.  The physician further stated that the 
veteran had a great deal of depression and was unable to 
maintain employment. 

In a July 2005 VA examination report, the psychiatrist 
diagnosed PTSD and assigned a GAF score of 45.  The 
psychiatrist noted that the diagnosis was related to the 
veteran's poor sleep, difficulties being around other people, 
problems with depression, and problems with poor 
concentration.  He did note that the veteran had voluntarily 
retired from the post office after a 34-year work history.

Due to the fairly substantial difference in the disability 
picture demonstrated by the record, the fact that it has been 
over three years since the most recent VA examination, and 
because the record reflects complaints consistent with 
possible increased symptomatology, an updated medical 
examination is necessary in assessing the current 
manifestations of PTSD. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his PTSD.  Of 
particular interest are any private 
treatment records from H. B., M. D. for 
the time period from March 2005 to the 
present as well as any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the veteran's PTSD 
from the Durham VAMC or Vet Center for the 
time period from June 2003 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score. 

The examiner is requested to indicate 
which of the following (a), (b), or (c) 
best describes the veteran's mental 
impairment from his service-connected 
PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; OR

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; OR

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

Adequate reasons and bases should be 
provided to support the opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




